MEMORANDUM **
In these consolidated appeals, Angela Bernhardt appeals pro se the district court’s orders dismissing, without leave to amend, her civil rights action arising out of an alleged sexual harassment at Santa Monica College in 1994. We have jurisdiction under 28 U.S.C. § 1291. We affirm Nos. 00-55596 and 00-55930.
With respect to Appeal No. 00-55596, we review de novo the district court’s orders of dismissal entered on October 13, 1999, and February 29, 2000. Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295 (9th Cir.1998). We affirm on grounds that Bernhardt’s state tort claims against the Santa Monica College defendants are barred by the doctrine of res judicata, and because Bernhardt failed to prosecute her remaining claims.
With respect to Appeal No. 00-55930, we have considered Bernhardt’s contentions regarding the various orders raised in that appeal and we conclude that the district court did not abuse its discretion in issuing those orders. Accordingly, we affirm the orders raised in Appeal No. 00-55930, including, but not limited to, the district court’s vexatious litigant order entered on May 1, 2000. See De Long v. Hennessey, 912 F.2d 1144, 1146-48 (9th Cir.1990).
No. 00-55596 is AFFIRMED.
No. 00-55930 is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.